Citation Nr: 0924994	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  03-25 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for a disability 
manifested by dizziness, cramping, and difficulty walking and 
standing.

2.	Entitlement to service connection for a disability 
manifested by radiculopathy of the lower extremities.

3.	Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

4.	Entitlement to special monthly pension (SMP) on the basis 
of the need for regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In March 2005, the Veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  A 
transcript of that hearing has been associated with the 
claims file.

This appeal was remanded by the Board in January 2006 for 
additional development.  

The Board notes that the Veteran raised a claim for whether 
new and material evidence submitted to reopen a claim for 
service connection for a back disability.  This matter has 
not been developed for appellate review and is REFERRED to 
the RO for appropriate action.  




FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show a disability 
manifested by dizziness, cramping, and difficulty walking and 
standing.

3.	The competent medical evidence of record does not show 
that radiculopathy of the lower extremities manifested in 
service or was related to service.  

4.	The competent medical evidence does not show that 
peripheral neuropathy of the upper extremities manifested in 
service or was related to service.  

5.	The competent medical evidence shows that the Veteran 
needs the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.	A disability manifested by dizziness, cramping, and 
difficulty walking and standing was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.	Radiculopathy of the lower extremities was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.	Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.	The criteria for the award of special monthly pension 
based on the need for regular aid and attendance have been 
met.  38 U.S.C.A. §§ 1502, 1521 (West 2002), 38 C.F.R. §§ 
3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's claim for SMP, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Regarding the other service connection claims, the Veteran 
was sent a VCAA letter in June 2002 that addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims for service 
connection, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private records and VA medical records.  
The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in April 2006, November 2006, March 2007 and 
December 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Dizziness, Cramping, Difficulty Walking and Standing

The Veteran claims service connection for a disability 
manifested by dizziness, cramping, difficulty walking and 
standing.  The Board has reviewed all the medical evidence of 
record and finds that the Veteran does not have a current 
diagnosis of a disability that is associated with these 
symptoms.  VA regulations provide for compensation to a 
Veteran based on service-connected disability, a disability 
resulting from a personal injury or disease while in active 
service, if the injury or disease was incurred or aggravated 
in line of duty. 38 C.F.R. § 3.4(a), (b)(1) (2008).  In this 
case, the medical evidence of record does not provide a 
diagnosis of a disease or disability.  The evidence shows 
that a non-service connected back disability impairs the 
Veteran's ability to walk and stand, however, no disability 
has been shown to cause dizziness and cramping as well as 
difficulty walking and standing.  

Without medical evidence providing a diagnosis, service 
connected cannot be granted.  The Board has considered the 
contentions of the Veteran that he has a disability 
manifested by these symptoms; however, the Veteran has not 
demonstrated that he has any medical expertise to make such 
an opinion or diagnosis.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Id.  The Board notes that while 
the Veteran is competent to report symptoms, he does not have 
medical expertise and therefore cannot provide a competent 
opinion regarding diagnosis or causation of these symptoms.  

As the medical evidence of record lacks a diagnosis of a 
disability, the preponderance of the evidence is against the 
Veteran's claim and the benefit-of-the-doubt rule does not 
apply.  Therefore, the Veteran's claim for service connection 
for a disability manifested by dizziness, cramping, 
difficulty walking and standing must be denied.  See 38 
U.S.C.A §5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

Radiculopathy of the Lower Extremities

In the December 2008 VA Compensation and Pension Examination, 
the Veteran was diagnosed with radiculopathy of the lower 
extremities.  

In the service medical records, upon entrance into service, 
the Veteran's spine was clinically evaluated as normal and 
the only lower extremity issue noted was in his right ankle.  
In November 1967, the Veteran had complaints of pain 
radiating down his leg, which was thought to be sciatic.  An 
x-ray of his spine was normal.  He also complained of pain in 
his right leg in January 1968.  In August 1968, the Veteran 
reported complaints of cramps in his legs as well as back and 
foot trouble.  In the August 1968 separation examination, the 
lower extremities and spine were clinically evaluated as 
normal.  

In spite of the complaints in service, there is no competent 
medical evidence of record showing a nexus between any 
incident or disability in service and the current diagnosis 
of radiculopathy in the lower extremities.  There are 
opinions in the medical records regarding his lower back 
pain, but these opinions do not show that radiculopathy is 
related to service.  The medical evidence of record shows 
treatment for radiculopathy several years after service and 
no doctor has ever opined that it was related to and incident 
service.  Without competent medical evidence linking the 
Veteran's disability to service, service connection is not 
warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his radiculopathy of the lower 
extremities, however, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the Veteran can certainly 
attest to his in-service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service.  See Espiritu, supra.

In sum, the evidence of record does not show a nexus between 
the radiculopathy of the lower extremities and service.  As 
the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim for service connection for radiculopathy of 
the lower extremities must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.



Peripheral Neuropathy of the Upper Extremities

The medical evidence of record shows complaints of peripheral 
neuropathy of the upper extremities as well as carpal tunnel 
syndrome.  In November 2002, there was no abnormality found 
in the Veteran's hands in a peripheral nerve examination.  
The December 2008 VA examination reveals gout in the 
Veteran's hands, but does not provide a diagnosis of 
peripheral neuropathy.  

The service treatment records also do not show a diagnosis of 
or treatment for peripheral neuropathy in the upper 
extremities.  Furthermore, there is no medical opinion of 
record providing a nexus between any upper extremity 
disability and service.  Without competent medical evidence 
linking a disability to service, service connection is not 
warranted.

The Board has considered the Veteran's contention that a 
relationship exists between an upper extremity disability and 
service, however, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the Veteran can certainly 
attest to his in-service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service.  See Espiritu, supra.

As the evidence of record does not show a nexus between an 
upper extremity disability and service, the preponderance of 
the evidence is against the Veteran's claim, the benefit-of-
the-doubt rule does not apply, and the Veteran's claim for 
service connection for peripheral neuropathy of the upper 
extremities must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.

SPECIAL MONTHLY PENSION

In this case, the Veteran asserts that he is entitled to 
special monthly pension. SMP is payable when the Veteran is 
in need of regular aid and attendance or has a permanent 
disability rated at 100 percent and has either an additional 
disability or disabilities independently ratable at 60 
percent or more or is permanently housebound.  38 U.S.C.A. § 
1521(d)(1), (e) (West 2002); 38 C.F.R. § 3.351(a)(1), (d) 
(2008).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  
Requiring the regular aid and attendance of another person 
occurs when the Veteran is blind or nearly blind, is a 
patient in a nursing home because of mental or physical 
incapacity, or establishes a factual need for aid and 
attendance.  38 C.F.R. § 3.351(c).  A factual need for aid 
and attendance must be based on actual requirements of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
evidence need only establish that the Veteran is so helpless 
as to need regular, rather than constant, aid and attendance. 
Consideration is given to such conditions as: inability of 
the Veteran to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the Veteran to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers inherent in his daily environment.  
Bedridden is that condition which, through its essential 
character, actually requires that the Veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above exist and the particular personal functions 
which the Veteran is unable to perform should be considered 
in connection with his condition as a whole.  38 C.F.R. § 
3.352(a).

The April 2006 VA Compensation and Pension Examination shows 
that the Veteran drove to the examination on his own.  He was 
attended by his wife and daughter.  The Veteran indicated 
that usually he was driven by his son.  The Veteran reported 
that he did not drive alone and was always accompanied by a 
family member.  The Veteran's daughter was his caretaker.  
The Veteran required an attendant, his wife and daughter when 
he came to the hospital.  He was not hospitalized, 
permanently bedridden and his vision was much better than 
5/200.  The Veteran reported that his memory was poor.  The 
Veteran's wife took care of the finances, which was the case 
for several years even when the Veteran was healthy.  The 
examiner found that the Veteran had the capacity to protect 
himself from the hazards and changes of daily environment.  
The Veteran complained of frequent dizzy spells.  He did not 
have bowel or bladder incontinence.  He did have some memory 
loss.  He had poor balance affecting his ability to ambulate.  
He could perform self-care and to a great extent.  The 
Veteran could travel beyond the premises of his home either 
by driving himself or with the accompaniment of his family.  
The Veteran's activities included watching television, 
reading, sitting and sleeping.  Upon examination, the 
Veteran's upper extremities had good functioning for self-
feeding, but he needed assistance for bathing, dressing and 
toileting.  The Veteran had some weakness in his lower 
extremities.  There was no muscle atrophy or contractures, 
but the Veteran lacked coordination.  There was a deficit in 
weight bearing, balance and propulsion.  His spine, trunk and 
neck showed no evidence of deformity or limitation of motion.  
There was no deformity of the thoracic spine that interfered 
with his breathing.  The Veteran was able to walk half a 
block with a cane.  Most of the time he used a wheelchair, 
but he also used a walker.  The Veteran left his room about 
twice per week, mainly to see a doctor or go to the hospital.  
The examiner concluded that the Veteran's disabilities did 
not render him housebound.  

In November 2006 the Veteran had a VA Aid and Attendance 
Examination.  The examiner found that the Veteran traveled 
with his daughter.  The daughter also handled the financial 
affairs.  The Veteran indicated in situations where he needed 
to protect himself, there were times when he could not get 
out of bed due to back pain and radiating pain in the lower 
extremities.  The Veteran had poor balance affecting his 
ability to ambulate.  He used a cane, walker and a 
wheelchair.  He had decreased motor strength in his right 
hand and decreased sensation.  The Veteran needed assistance 
with fastening clothing due to right hand trauma.  The 
Veteran could walk about 20 feet with a cane.  He was able to 
leave the home with assistance.  His gait was permanently 
affected.  

In March 2007, the Veteran had a VA Aid and Attendance 
Examination.  He was accompanied by his wife.  The Veteran 
reported that his wife and daughter handled the financial 
affairs.  The Veteran had difficulty with transferring out of 
bed because of his lower back pain.  He required the 
assistance of his wife.  He had pain in both buttocks that 
radiated down both legs to the balls of his feet.  The 
Veteran had poor balance and difficulty ambulating.  He used 
a cane or a walker.  He required assistance with bathing, 
walking and climbing.  He needed partial assistance with 
dressing.  He was independent with eating and toileting, 
however extreme pain occasionally caused bed rest and use of 
a urinal.  He had limited dexterity in his right hand 
limiting his ability to fasten clothes and shave.  He had 
good strength in his knees and feet.  Pain limited his weight 
bearing.  He was obese and his balance was stable but 
required a cane due to forward leaning posture.  He could 
walk about 20 feet with a cane and used a walker at home.  He 
also used a wheelchair.  The Veteran was able to leave home 
with assistance.  The examiner noted that the limitations 
were most likely permanent.  The Veteran opined that his 
activities of daily living were limited due to his back 
disability, right hand arthritis and depression.  The 
examiner found that the Veteran was housebound and in need of 
aid and attendance due to both physical and mental 
disabilities.  He required assistance with transfers, 
bathing, dressing, ambulating and climbing stairs due to 
pain.  

The Board finds that the Veteran is entitled to special 
monthly pension benefits.  The evidence shows that the 
Veteran is in need of regular aid or attendance of another 
person.  See 38 C.F.R. § 3.351(b), (c).  In the March 2007 VA 
examination, the Veteran clearly needed the consistent 
assistance of another person.  He needed assistance for 
transferring, ambulating, bathing, walking, climbing, and 
dressing.  The examiner specifically found that the Veteran 
was in need of aid and attendance due to both physical and 
mental disabilities.  

In short, the competent medical evidence of record 
establishes the Veteran has a factual need for aid and 
attendance for activities of daily living.  Accordingly, the 
Board finds that entitlement to special monthly pension based 
on the need for regular aid and attendance is warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a disability manifested by dizziness, 
cramping, and difficulty walking and standing is denied.  

Service connection for a disability manifested by 
radiculopathy of the lower extremities is denied.

Service connection for peripheral neuropathy of the upper 
extremities is denied.

Entitlement to special monthly pension on the basis of the 
need for regular aid and attendance of another person is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


